Citation Nr: 0827897	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee condition.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a foot condition, variously diagnosed as bilateral pes planus 
and plantar fasciitis.

3.  Entitlement to a compensable evaluation for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, 
continued noncompensable evaluations of the veteran's 
service-connected pes planus and allergic rhinitis.  The RO 
further determined that the veteran did not submit new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for patellofemoral pain 
syndrome of the left knee.  

The June 2006 rating decision also denied entitlement to 
service connection for bilateral plantar fasciitis, which the 
veteran appealed.  Thereafter, in an August 2006 rating 
decision, the RO established service connection for plantar 
fasciitis.  However, the disability was considered part of 
the service connected pes planus already on appeal.  The 
disability was recharacterized as pes planus with plantar 
fasciitis, bilateral.  A 10 percent disabling rating was 
established effective February 27, 2006, the date the veteran 
filed her increased rating claim.  The Board has further 
recharacertized the issue as it appears on the cover page of 
the instant decision in order to afford the veteran the 
broadest scope of review in determining whether a higher 
evaluation is warranted.

In April 2008, the veteran, accompanied by her 
representative, testified at a videoconference hearing before 
the Board.  A transcript of these proceedings has been 
associated with the veteran's claims file.  

The claims of entitlement to higher evaluations for a foot 
condition, variously diagnosed as bilateral pes planus and  
plantar fasciitis, and allergic rhinitis, as well as the de 
novo claim of entitlement to service connection for a left 
knee condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for left 
knee patellofemoral pain syndrome; the same month, the 
veteran was notified of this decision and of her appellate 
rights, but did not appeal this determination and the 
decision became final.  

2.  Evidence submitted since the July 1998 rating decision, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim and 
raises the possibility of substantiating the claim of 
entitlement to service connection for a left knee condition.


CONCLUSION OF LAW

Evidence received since the final July 1998 determination 
wherein the RO denied entitlement to service connection for 
left knee patellofemoral pain syndrome is new and material, 
and the veteran's claim of entitlement to service connection 
for a left knee condition is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

As the Board is reopening the claim on the basis of receipt 
of new and material evidence and remanding for further 
development of the claim on the merits, any error in 
notification regarding what is needed to reopen (as directed 
by the Court in Kent) is harmless.  In light of the favorable 
disposition, the Board finds that further discussion of VCAA 
compliance is not warranted at this time.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran originally filed an application for compensation 
in April 1998.    In a July 1998 rating decision, service 
connection for left knee patellofemoral pain syndrome was 
denied on the basis that no permanent residual or chronic 
disability subject to service connection was shown by the 
service medical records or demonstrated by evidence following 
service.  Notice of the decision was mailed to the veteran in 
July 1998.  She did not appeal and the decision became final.  
38 C.F.R. § 20.302(a).

The veteran filed a request to reopen the claim in February 
2006.  The RO determined in June 2006, that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for left knee 
patellofemoral pain syndrome.  The veteran disagreed with the 
denial and initiated the instant appeal.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left 
knee condition.  In this case, the evidence associated with 
the claims folder after July 1998 consists of VA and private 
treatment records, reports of VA examination, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and her representative in support of the claim.  

Of particular significance is the veteran's testimony before 
the Board in April 2008.  She testified that her treating 
physician informed her that her left knee condition was the 
result of strain put on that knee from favoring the service-
connected right knee.  In addition, the veteran was afforded 
a VA joints examination in August 2006, wherein she was 
diagnosed with left medial meniscus tear with effusion.  The 
examiner opined that this condition was less likely than not 
to have had its first manifestation by complaints in service.  
The examiner, however, did not offer an opinion regarding 
whether the condition was proximately due to or the result of 
the service connected right knee patellofemoral pain 
syndrome.  

The Board finds that this "new" evidence, when considered 
by itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  While some of the 
additional evidence may be cumulative of evidence already in 
the file at the time of the July 1998 final denial, in light 
of the current diagnosis and the veteran's testimony provided 
before the Board in April 2008, it is significant in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998)( new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.)  

The "new" evidence was not previously of record and when 
considered in light of the previous evidence of record, bears 
directly and substantially upon the specific matters under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the veteran's claim of 
entitlement to service connection for a left knee condition 
is reopened.  Id.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee condition 
is reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a left knee condition does not end the Board's 
inquiry.  Rather, the Board must now consider the merits of 
the claim for service connection.  The Board finds that 
additional development is necessary prior to a final 
adjudication of the merits of the veteran's claim, as well as 
the claims for higher evaluations for a foot condition, 
variously diagnosed as bilateral pes planus and plantar 
fasciitis, and allergic rhinitis. 

A remand is necessary to obtain outstanding VA outpatient 
treatment records.  The veteran testified before the Board in 
April 2008 that she has been recently treated at the Columbia 
VA Medical Center for her feet and knees.  The Board notes 
that the last record of the veteran's treatment from this 
facility is dated in July 2006.  No additional treatment 
records from this facility have been associated with the 
claims folder.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(2).

A remand is also necessary to obtain outstanding private 
treatment records.  The veteran additionally testified before 
the Board in April 2008 that she has been treated on an 
annual basis for her allergic rhinitis by her private 
physician.  The Board notes that the last treatment notes of 
record from the Eau Claire Cooperative Internal Medicine 
Group are dated in January 2006.  No additional treatment 
records from this provider have been associated with the 
claims folder.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(1).

With respect to the veteran's left knee claim, the Board 
finds that an addendum opinion is necessary prior to 
rendering a decision on the merits of the veteran's claim.  
38 U.S.C.A. § 5103A(d).  In a hearing before the Board, the 
veteran testified that her private physician informed her 
that her left knee condition was the result of strain put on 
that knee from favoring the service-connected right knee.  
Upon VA examination in August 2006, the veteran was diagnosed 
with left medial meniscus tear with effusion.  The examiner 
opined that this condition was less likely than not to have 
had its first manifestation by complaints in service.  

The examiner, however, did not offer an opinion regarding 
whether the condition was secondary to the veteran's service-
connected patellofemoral pain syndrome of the right knee.  
Upon remand, the RO should arrange for the veteran's claims 
folder to be reviewed by the examiner who prepared the August 
2006 examination report (or a suitable substitute if this 
examiner is unavailable), for the purpose of preparing an 
addendum that addresses whether the veteran's left knee 
disability was proximately due to or the result of the 
service connected right knee patellofemoral pain syndrome.   
See 38 U.S.C.A § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.310.

A remand is also necessary in order to afford the veteran 
additional VA examinations in connection with the claims of 
entitlement to higher evaluations for a foot condition, 
variously diagnosed as bilateral pes planus and plantar 
fasciitis, and allergic rhinitis.  The veteran testified 
during the April 2008 Board hearing that the claimed 
conditions have increased in severity since her last VA 
examinations in April 2006 and August 2006.

The Board can not ascertain to what extent the disabilities 
have increased in severity, if at all, without new VA 
examinations.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  Moreover, where there is 
evidence of a material change in the veteran's condition or 
as in the instant case, when the veteran asserts that the 
service-connected disabilities in question have undergone an 
increase in severity since the time of her last VA 
examination, the prior VA examination report is considered 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a);See Snuffer v. Gober, 10 Vet. 
App. 400, 402-03 (1997).  

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent case from 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to the de novo claim 
of entitlement to service connection for 
a left knee condition, to include 
providing the veteran with notice that 
meets the requirements of the Court's 
decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The RO should also give the 
veteran another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.  

2.  The RO should also send the veteran 
notice that meets all due process 
requirements addressed by the Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the veteran that, to 
substantiate the claims for higher 
evaluations for a foot condition, 
variously diagnosed as bilateral pes 
planus and plantar fasciitis, and 
allergic rhinitis: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

3.  The RO must contact the Columbia VA 
Medical Center and request treatment 
records of veteran dated after July 2006.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

4.  The RO must contact the Eau Claire 
Cooperative Internal Medicine Group and 
request treatment records of the veteran 
for allergic rhinitis dated from January 
2006 to the present.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2006 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
etiology of the veteran's left knee 
condition.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any left 
knee disability found to be present.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(50% or greater) that the veteran's left 
knee condition is proximately due to or 
the result of the service-connected right 
knee patellofemoral pain syndrome.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected foot condition, variously 
diagnosed as pes planus and plantar 
fasciitis.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.   
All appropriate tests and studies, 
including X-ray studies and range of 
motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should specify whether the 
current foot condition, to include pes 
planus and plantar fasciitis, is (i) 
moderate; weight-bearing line over or 
medial to great toe, inward bowing of 
the tendo achillis, pain on 
manipulation and use of the feet, 
bilateral or unilateral; (ii) severe; 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosites, and whether 
bilateral or unilateral; or (iii) 
pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by 
orthopedic shoes or appliances, and 
whether bilateral or unilateral.  

Further, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

7.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected allergic rhinitis.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examiner should indicate whether the 
veteran's allergic rhinitis is with or 
without polyps, and whether there is 
greater than 50-percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claims for higher evaluations should 
include specific consideration of whether 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found), is 
appropriate.  See Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007). 
  
9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of her claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


